Citation Nr: 0801423	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-29 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility on 
March 5, 2002.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1962 to August 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Mountain Home, Tennessee.


FINDINGS OF FACT

1.  The veteran has previously established service connection 
for multiple disabilities, with a total rating based on 
individual unemployability effective from June 14, 1999, to 
March 20, 2003, and a schedular 100 percent combined rating 
effective thereafter.  The veteran is also considered to be 
permanently and totally disabled effective from June 14, 
1999.  

2.  The care and services rendered to the veteran at a non-VA 
medical facility on March 5, 2002 were for the purpose of 
treating a medical emergency of such a nature that a 
reasonable person could have considered delay to be hazardous 
to life or health.  

3.  A VA facility was not feasibly available.  


CONCLUSION OF LAW

The requirements for payment or reimbursement of medical 
expenses incurred on March 5, 2002 are met.  38 U.S.C.A. 
§§ 1725, 1728(a) (West 2002); 38 C.F.R. §§ 17.52, 17.54, 
17.120, 17.1001(a), 17.1002(g) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for payment or reimbursement of medical expenses 
for services provided at a non-VA facility on March 5, 2002.  
He asserts that he was bleeding profusely, and his medical 
condition was too serious to allow him to drive a distance of 
80 miles to a VA facility.     

The Board finds that the VA's duties with respect to 
notifying the veteran and the development of evidence under 
the law have been fulfilled.  The veteran was provided a 
letter in February 2005 which discussed the criteria which 
must be met before payment may be made for medical expense.  
All relevant facts have been properly developed, and all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  The pertinent medical treatment 
records have been obtained.  The veteran declined a hearing, 
and he has presented a written statement from a witness.  The 
Board also notes that the veteran has not submitted or made 
reference to any additional records which would tend to 
substantiate his claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required. 

The veteran seeks reimbursement for the expenses that he 
incurred for his care at the non-VA medical facility on March 
5, 2002.  The relevant facts in this case are not in dispute.  
The veteran was treated at a private emergency room on March 
5, 2002 for a laceration of the right elbow.  He reported a 
history of having fallen though a window while trying to get 
into his house.  It was noted that the wound was "actively 
bleeding during triage."  A pressure dressing was applied, 
and the wound was stitched.  

The veteran has presented his own written statements in which 
he reported that the wound was bleeding very badly, and that 
he was not in good enough shape to go to the VA hospital.  He 
also presented a written statement from a witness dated in 
April 2005.  That person stated that she was at the emergency 
room, and saw that there was no way that the veteran could 
have driven to or been taken to any other hospital due to the 
amount of blood that he was losing.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. 
§ 17.54.  There is no indication in the file that the 
treatment was authorized by the VA.  In fact, review of the 
veteran's own contentions does not indicate that he asserts 
that there was any such authorization.  Thus, the veteran's 
treatment at the non-VA facility was not authorized.  
Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. 
§ 17.120 (quoted below), the VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a)  For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
        (1)  For an adjudicated service-
connected disability; 
        (2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
        (3)  For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
        (4)  For any illness, injury or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  After considering all of the evidence of 
record, the Board finds that these requirements have been 
met.  

The veteran has previously established service connection for 
multiple disabilities, which a total rating based on 
individual unemployability effective from June 14, 1999, to 
March 20, 2003, and a schedular 100 percent combined rating 
effective thereafter.  The veteran is also considered to be 
permanently and totally disabled effective from June 14, 
1999.  

The Board also finds that the care and services rendered to 
the veteran at a non-VA medical facility on March 5, 2002 
were for the purpose of treating a medical emergency of such 
a nature that a reasonable person could have considered 
delay to be hazardous to life or health.  In reaching this 
conclusion, the Board has noted that a VA physician rendered 
a judgment in January 2005 that the bleeding was not 
emergent, and noted that the patient was sub therapeutic on 
coumadin at the time.  The Board notes, however, that this 
matter is not to be decided solely based on medical 
judgment.  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of such 
a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part).  See 38 C.F.R. 
§ 17.1002.  In light of the notation in the treatment record 
that the wound was actively bleeding, the Board finds that 
the veteran's belief that a delay would be hazardous to his 
health was reasonable.  
The Board further finds that a VA facility was not feasibly 
available.  The veteran has reported that the closest VA 
facility was 80 miles away, which presumably would have 
necessitated a trip of more than one and a half hours.  His 
contention is not contradicted by any other evidence of 
record.  Accordingly, in light of the foregoing findings, the 
Board concludes that the criteria for reimbursement of 
unauthorized medical expenses under 38 U.S.C.A. § 1728(a) are 
met.


ORDER

Entitlement to reimbursement for unauthorized medical 
expenses incurred on March 5, 2002, is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


